Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth A. White appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil action alleging violations of the Fair Debt Collection Practices Act and the Truth In Lending Act. We have reviewed the record and the parties’ arguments on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. White v. Wells Fargo Bank, No. 1:13-cv-24248 (S.D.W.Va. Aug. 7, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.